IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 81 WAL 2015
                    Respondent :
                                 :
                                 : Petition for Allowance of Appeal from the
          v.                     : Order of the Superior Court
                                 :
                                 :
STANLEY FOSTER BOWERSOX,         :
                      Petitioner :
                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.